Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 19, 2014

                                           No. 04-13-00838-CV

                                       IN RE Marguerite BALAZS

                                    Original Mandamus Proceedings 1

                                                  ORDER

       On November 27, 2013, relator Marguerite Balazs filed a petition for writ of mandamus.
The court has considered relator’s petition, the response and reply of the parties, and has
determined that relator is entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Tom Rickhoff is ORDERED to sign an order vacating and declaring the
March 12, 2013 order VOID. The writ will issue only if we are notified that Judge Rickhoff has
not complied within ten days of the date of this order.

        It is so ORDERED on February 19, 2014.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011-PC-4742, styled In the Guardianship of Alice Marie Svensen Balazs,
An Incapacitated Person, pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff
presiding.